Case 3:17-cv-00101-RDM

February 11, 2019
VIA ECF

Judge Thomas I. Vanaskie

JAMS, Inc.

1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103

Document 217

Filed 02/11/19 Page 1of1

WILMERHALE

Daniel P. Kearney

+1 202 663 6285 (t)
+1 202 663 6363 (f)
daniel. kearney@wilmerhale.com

Re: Defendants’ Proposed Agenda for February 12 Telephonic Status Conference
CFPB vy. Navient Corp. et al., No. 3:17-CV-00101 (M.D. Pa.)

Dear Judge Vanaskie:

Defendants respectfully submit this update and proposed agenda for the next conference.

1. Communications with third parties, as identified by the CFPB.

2. Status of letters to the federal agencies implicated in the assertion of the Bank Examination

Privilege.

3. Status regarding Defendants’ review of the 915 entries that do not identify the specific

litigation at issue.

4. Work product sample: The parties conferred regarding sampling and agreed to a seven
percent sample of the approximately 6,600 entries for which the only claim of privilege is
the work product doctrine. Defendants will submit a document containing the entries to the
Special Master, The parties agreed that the Special Master may use a random number
generator to identify the entries to be reviewed.

5. Additional custodians identified by the CFPB.

6. Status of the parties’ discussions regarding call recordings: The parties conferred on
Friday, during which Defendants provided responses to the CFPB’s initial questions. The

parties continue to confer.

Respectfully submitted,

aw ¥D

Daniel P. Kearney

Wilmer Cutler Pickering Hale and Dorr up, 1875 Pennsylvania Avenue NW, Washington, DC 20006

Beijing Berlin Boston Brussels Denver

Frankfurt London

Los Angeles New York Palo Alto Washington
